DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Upon further review, applicant’s specification, Para 0016 discloses an autonomous fluid management system (AFTS); however, further applicant’s disclosures uses ATFS and AFMS causes confusion.  
Appropriate further clarification and correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3, 5, 7, 13, 15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted that dependent claims based upon the rejected claims are also rejected based upon dependency.

Regarding claims 3, 7, 13 and 17, applicant recited claim limitation regarding, “how to conduct the task” does not distinctly set forth and particularly point out regarding how to conduct the task that ought to be set forth regards applicant’s invention ascertaining the metes and bounds for the task being conducted in the claim.  Appropriate further clarification is required.
   
Regarding claims 5 and 15, applicant recited claim limitation regarding, “how to conduct the test” does not distinctly set forth and particularly point out regarding how to conduct the test that ought to be set forth regards applicant’s invention ascertaining the metes and bounds for the test being conducted in the claim.  Appropriate further clarification is required.
   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8 – 16 and 18 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Houchens et al, WO 2018/106278.

Regarding claims 1 and 11, Houchens et al shows a system and method comprising: 
a processing system comprising a memory and a processor (See at least Para 0063 for xample system and/or computing device 800 includes a processing unit (CPU or processor) 810 and a system bus 805 that couples various system components including the system memory 815 such as read only memory (ROM) 820 and random access memory (RAM) 825 to the processor 810. The processors disclosed herein can all be forms of this processor 810. The system 800 can include a cache 812 of high-speed memory connected directly with), the processing system for executing the computer readable instructions controlling the processing device to perform operations comprising ( Seat at least Para 0063 for the processor 810 can include any general purpose processor and a hardware module or software module, such as module 1832, module 2834, and module 3836 stored in storage device 830, configured to control the processor 810 as well as a special-purpose processor where software instructions are incorporated into the processor.), determining a task to be performed based at least in part on real-time using a digital twin (See at least Para 0031 for system topology 200 with IoTs; See at least Para 0024 for data modeling is carried out based on topology graphs of the oilfield, which can be continuously updated by the sensors, which can be configured to provide real-time information. Each respective graph can include computing devices, such as IoT (Internet of Things) devices, which can be coupled with one or more sensors, one or more actuators, and/or one or more models; also on Para 0024 for using a system of sensors and actuators, communicatively coupled and dispersed throughout an oilfield, and both physics-based models and data-driven models to monitor an environment for the presence of an environmental anomaly (such as a hazard or a condition leading to a hazard); the distributed sensing system can be fixed, movable (for example, via self-piloted vehicles such as drones; Once deployed, the distributed sensor network can provide updates to the distributed models based on information transmitted and received from the tracers. [0028] An exemplary oilfield in which the present disclosure may be implemented is illustrated in FIG. 1. The oilfield 100 can include multiple wells 110A-F which may have tools 102A-D for data acquisition. The multiple wells 110A-F may target one or more hydrocarbon reservoirs. Moreover, the oilfield 100 has distributed network of sensors and computing devices positioned at various locations for sensing, collecting, analyzing, and/or reporting data. A plurality of tracers may also be distributed); initiating at least one of a drone, a collaborative robot, or a warehouse system to perform the task (See at least Para 0079 for the work environment is selected from the group consisting of a field comprising a plurality of wells, a pipeline, a collection line, a network of pipelines, a network of collection lines, a storage device, a network of storage devices, and combinations thereof; also on Para 0024 for the distributed sensing system can be fixed, movable (for example, via self-piloted vehicles such as drones).
 

Regarding claims 2 and 12, Houchens et al shows implementing a drone control algorithm responsive to initiating the drone to perform the task (See at least Para 0052 for a sensor located on an aerial vehicle, such as a drone, is used to patrol the oilfield; the sensor can be triggered when an environmental anomaly 520, such as a chemical plume, is identified. In FIG. 5B, the aerial vehicle can locate and transmit the location of the environmental anomaly 520 to a reporting station 530 (such as a base), to request additional sensors be deployed in order to track the origin and distribution of the plume. In FIG. 5C, additional aerial vehicles 510 are deployed, each of which have a sensor, in order to better monitor the anomaly 520. Finally, in FIG. 5D, the aerial vehicles 510 remain in the area of the anomaly 520 in order to detect any real-time changes and monitor the progression).


Regarding claims 3 and 13, Houchens et al shows the drone control determining a location and frequency of sampling based on the task ( See at least Para 0051 for a sensor located on an aerial vehicle, such as a drone, is used to patrol the oilfield; the sensor can be triggered when an environmental anomaly 520, such as a chemical plume, is identified. In FIG. 5B, the aerial vehicle can locate and transmit the location of the environmental anomaly 520 to a reporting station 530 (such as a base), to request additional sensors be deployed in order to track the origin and distribution of the plume. In FIG. 5C, additional aerial vehicles 510 are deployed, each of which have a sensor, in order to better monitor the anomaly 520. Finally, in FIG. 5D, the aerial vehicles 510 remain in the area of the anomaly 520 in order to detect any real-time changes and monitor the progression; See at least Para 0043 for the automated reporting method can be used for either a short period of time (such as during high risk situations), or can be maintained throughout the life of the field, including monitoring abandoned wells for leakage); planning how to conduct the task (In FIG. 5B, the aerial vehicle can locate and transmit the location of the environmental anomaly 520 to a reporting station 530 (such as a base), to request additional sensors be deployed in order to track the origin and distribution of the plume. In FIG. 5C, additional aerial vehicles 510 are deployed, each of which have a sensor, in order to better monitor the anomaly 520. Finally, in FIG. 5D, the aerial vehicles 510 remain in the area of the anomaly 520 in order to detect any real-time changes and monitor the progression); communicating with the drone to cause the drone to collect a sample and to generate results (See at least Para 0043 for the automated reporting method can be used for either a short period of time (such as during high risk situations), or can be maintained throughout the life of the field, including monitoring abandoned wells for leakage).

Regarding claim 4 and 14, Houchens et al shows implementing a collaborative robot control algorithm responsive to initiating the collaborative robot to perform the task ( See at least Para 0024 for well 110A illustrates a drilled well having a wireline data acquisition tool 102A suspended from a rig at the surface for sensing and collecting data, generating well logs, and performing downhole tests which are provided to the surface. Well 110B is currently being drilled with drilling tool 102B which may incorporate subs and additional tools for logging while drilling (LWD) and/or measuring while drilling (MWD). Well 1 IOC is a producing well having a production tool 102C. The tool 102C is deployed from a Christmas tree 120 at the surface (having valves, spools, and fittings)).

Regarding claims 5 and 15, Houchens et al shows the collaborative robot control algorithm comprises: determining a type and a frequency of a test based on the task ( See at least Para 0024 for well 110A illustrates a drilled well having a wireline data acquisition tool 102A suspended from a rig at the surface for sensing and collecting data, generating well logs, and performing downhole tests which are provided to the surface. Well 110B is currently being drilled with drilling tool 102B which may incorporate subs and additional tools for logging while drilling (LWD) and/or measuring while drilling (MWD). Well 1 IOC is a producing well having a production tool 102C. The tool 102C is deployed from a Christmas tree 120 at the surface (having valves, spools, and fittings)); planning how to conduct the test (For instance, well 110A illustrates a drilled well having a wireline data acquisition tool 102A suspended from a rig at the surface for sensing and collecting data, generating well logs, and performing downhole tests which are provided to the surface. Well 110B is currently being drilled with drilling tool 102B which may incorporate subs and additional tools for logging while drilling (LWD) and/or measuring while drilling (MWD). Well 1 IOC is a producing well having a production tool 102C. The tool 102C is deployed from a Christmas tree 120 at the surface (having valves, spools, and fittings); See at least Para 0043 for the automated reporting method can be used for either a short period of time (such as during high risk situations), or can be maintained throughout the life of the field, including monitoring abandoned wells for leakage); communicating with the collaborative robot to select an end-tool to run the test according to a fluid plan generate/deliver test results (See at least Para 0027 for fluid flows through perforations in the casing (not shown) and into the production tool 102C in the wellbore to the surface. Well HOD illustrates a well having blowout event from an underground reservoir. The tool 102D may permit data acquisition by a geophysicist to determine characteristics of a subterranean formation and features, including seismic data).

Regarding claims 6 and 16, Houchens et al shows implementing a warehouse system control algorithm responsive to initiating the warehouse system to perform the task (See at least Para 0055 for a collection line, a network of pipelines, a network of collection lines, a storage device, a network of storage devices to be controlled by control system; also on Para 0025 for control system can automatically respond by activating actuators throughout the system including, but not limited to, actuators controlling valves, pumps, blow out preventers (BOPs), and separators. The real-time collection, modeling, and report generation process can be continuously repeated).


 
Regarding claims 8 and 18, Houchens et al shows simulating the task to validate the task prior to initiating the at least one of the drone, the collaborative robot, or the warehouse system to perform the task (See at least Para 0020 for predictive algorithm as simulation prior actual operation; the term "model" (or "models"), as used herein, may be defined as including both physics-based and data-driven (or a combination thereof) interpretation and predictive algorithm; also on Para 0030 for data collected by such sensors and tools 102A-D can be used to generate graphs, models, predictions).

Regarding claims 9 and 19, Houchens et al shows training the digital twin based at least in part on historical data (See at least Para 0024 for data modeling is carried out based on topology graphs of the oilfield, which can be continuously updated by the sensors, which can be configured to provide real-time information. Each respective graph can include computing devices, such as IoT (Internet of Things) devices, which can be coupled with one or more sensors, one or more actuators, and/or one or more models).

Regarding claims 10 and 20, Houchens et al shows determining a new task to be performed based at least in part on results from the task being performed using the digital twin subsequent to the task being performed (See at least Para 0025 for reactive system providing new task;  the described system may be a reactive system. For instance, when an environmental anomaly (such as a hazard) is detected, the network of sensors can automatically communicate with one another to determine the source of the environmental anomaly. The distributed network of sensors and computing devices can be capable of running both physics-based and data-driven models. As a result, the system can interpret the cause and effect of the environmental anomaly at a high level, and can be configured to automatically send warnings regarding the anomaly location and possible dispersion to stakeholders, first responders, and any other relevant groups of people. Additionally, a control system can automatically respond by activating actuators throughout the system including, but not limited to, actuators controlling valves, pumps, blow out preventers (BOPs), and separators in order to minimize the impact of the environmental anomaly.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Houchens et al, WO 2018/106278 in view of Goldman et al, US Pat Pub No. 2019/0152163.

Regarding claims 7 and 17, Houchens et al shows the warehouse system control algorithm comprise planning how to conduct the task; communicating with a warehouse control system sub-system (See at least Para 0079 for the work environment is selected from the group consisting of a field comprising a plurality of wells, a pipeline, a collection line, a network of pipelines, a network of collection lines, a storage device, a network of storage devices, and combinations thereof; See at least Para 0057 for the environmental anomaly has been identified, at step 750 the network of computing devices can generate a decision tree. The decision tree can be configured to evaluate the respective parameters collected and determine the source of the environmental anomaly) and to generate results (See at least Para 0043 for generate a warning and/or report, as needed. In an alternative scenario, if only one sensor detects the VOC release, it is possible that the sensor is malfunctioning; a corresponding warning and report can be generated. The automated reporting method can be used for either a short period of time );
Goldman further shows creating a mix-sheet (See at least Para 0085 for additive mixing sheet to be added into petroleum product for product mixture and waste treatment purpose ); determining a type and a quantity of additives to be added based on the mix- sheet and perform the task based in part on the mix sheet (See at least Para 0085 for additive mixing sheet to be added into petroleum product for product mixture and waste treatment purpose.)
It would have been obvious for one of ordinary skill in the art, at the time filing, to provide further additive refinery process of second as the known technique, to the known hydrocarbon exploration discussed by Houchens, in order to yield predictable environment compliance result after data monitoring desired by Houchens et al.         
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664